Title: 1778. March 6. Fryday.
From: Adams, John
To: 


       The Wind continued in the same Point, about South all Night, and the Ship has gone 9 Knotts upon an Average. This is great Favour.
       I am now reading the Amphitrion of Moliere, which is his 6. Volume. revaije? do I dream?—have I dreamed?—I have I been in a dream?J’ai revé. I have been in a dream. It is in the Preterit.
       We shall pass to the Northward of the Western Islands, and are now supposed to be as near them as We shall be. They all belong to Portugal.
       Açores, lies sit. entre l’Afr. et l’Amer. environ a 200 li. O. de Lisbonne; Gonzalo Vello les decouvrit vers le milieu du 15 Siecle, et les nomma Açores, mot qui signifie des Eperviers, parce qu’on y rem. beaucoup de ces Oiseaux. II y en a neuf. Angra, dans l’ile de Tercere, est la Capital de Toutes. Ortelius assure que ceux partent de l’Europe, pour aller en Amer., sont delivres de toute Sorte de Vermine, aussitot qu’ils ont passe les Acores, ce qu’on doit attribuer a la qualite de l’Air, qui y est tres salubre. Le ble, les Vignes, les Arbres fruitiers, et le betail, y sont en abond. Elles appart. aux Port.—long. 346–354. Lat. 39.
      